ITEMID: 001-75238
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF HRIBAR v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1950 and lives in Prebold.
6. On 24 June 1995 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 25 August 1997 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 9,561,000 tolars (approximately 40,000 euros) for the injuries sustained.
Between 6 February 1998 and 14 April 1999 the applicant made four requests that a date be set for a hearing.
Between 24 June 1999 and 7 November 2000 he lodged four preliminary written submissions and/or adduced evidence.
Of the three hearings held between 18 June 1999 and 29 March 2001 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert. The court also sought an additional opinion from the appointed expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 27 June 2001.
8. On 5 July 2001 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 30 January 2003 the court dismissed the ZT’s appeal, allowed in part the applicant’s appeal, and increased the amount of the costs and expenses awarded. The judgment was served on the applicant on 6 March 2003.
9. On 28 March 2003 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
On 13 May 2004 the court rejected the appeal.
The judgment was served on the applicant on 3 June 2004.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
